              Case 19-30460-lkg       Doc 34                   Filed 07/30/19                               Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 In re:                                                    )                 In Proceedings Under
                                                           )                 Chapter 13
 LEO TIGUE,                                                )
                                                           )
                                                           )                 No. 19-30460
          Debtor.                                          )


                                                 ORDER

          THIS cause comes before the Court Sua sponte. The Trustee filed an Objection to

 the Claim #16 of Finance of America Reverse, LLC on June 20, 2019 (Doc. #21).

 Trustee filed an Amended Objection to Claim on July 25, 2019 (Doc.#32).

          WHEREFORE IT IS HEREBY ORDERED that the original Objection to Claim

 (Doc.#21) and the Response thereto (Doc. #31) are OVERRULED as MOOT.

          Counsel for the moving party shall serve a copy of this Order by mail to all

 interested parties who were not served electronically.


ENTERED: July 30, 2019
                                                          /s/ Laura K. Grandy
                                       _____________________________________________________________________________________________________________


                                        UNITED STATES BANKRUPTCY JUDGE/6
